DETAILED ACTION

Acknowledgements
	Examiner acknowledges Applicant’s Summary of the interviews conducted Jan. 18 and Feb. 8, 2022.

Response to Remarks
35 USC §101 Rejection 
Applicant's remarks filed 2/18/2022 have been fully considered but they are not persuasive. 
Applicant submits that the claims integrate the judicial exception into a practical application of that judicial exception under Step 2A, Prong Two analysis.
The Supreme Court and Federal Circuit have identified a number of considerations as relevant to the evaluation of whether the claimed additional elements demonstrate that a claim is directed to patent-eligible subject matter. The Applicant relies on the consideration of  an improvement in the functioning of a computer, or an improvement to other technology or technical field, with the caveat that merely using a computer as a tool to perform an abstract idea fails to qualify as an “improvement”, as discussed in MPEP § 2106.05(f),  MPEP §2106.04(d)(1) and 2106.05(a).  
In this instance, the addition of language to recite communicating ….with “respective computing devices..”, merely involves one of more computers associated with one or more entities, with  the general operations of information communication; that is using a computer as a tool to perform the abstract idea.  Likewise, the same logic applies in consideration of the language of a “payment processing system”, employed for processing payments based on received information and the receiving communication from a point of sale device. 
Applicant further argues that the defined technological configuration (e.g. network) directs the claims to patentable subject matter as it ‘enables more efficient processing’.  However, the Courts have clarified in the landmark decision for determining patentable subject matter (Alice Corp)., that  the concept of intermediated fundamental economic practices, such as payment processing  performed by generic computers,  fails to recite more than the abstract idea.  ‘Efficient’ processing by distributed computer arrangement that merely employ conventional technological for processing of the steps directed to the abstract idea, are well-known advantages of using a computers mirroring a distributed business arrangement.

35 USC §103 Rejection 
Applicant’s remarks with respect to claims  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the remarks; that is, remarks directed to the amended language of the independent claims and claims depending therefrom.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 and similar claims 5, 12 and 24, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to the same limitations of:
communicating, with multiple acquirers to solicit responses from the multiple acquirers for processing future transactions associated with a transaction category, wherein the multiple acquirers receive funds from one or more issuers on behalf of the payment processing system (i.e. communicating request for specific data to a specified recipient); 
receiving, by the one or more computers and in response to communicating with the multiple acquirers, responses from the multiple acquirers, wherein each response indicates a cost to be charged by a respective acquirer for  processing the future transactions associated with the transaction category according to specified   parameters for future service (i.e. receiving response in the form of a cost (e.g. categorized/itemized/filtered/sorted estimates as a function of quantity and predicted risk))); 
selecting after selection of the acquirer, by the one or more computers, an acquirer from the multiple acquirers based at least in part on the acquirer providing a response indicating a lowest cost for processing the future transactions associated with the transaction category (i.e. selecting a service according to a criterion (e.g. well-known criterion of least cost)) ; 
at a time after the acquirer has been selected, receiving, by the one or more computers and from a merchant’s point-of-sale (POS) (i.e. receiving transaction data)
determining, by the one or more computers and based at least in part on the transaction data, that the transaction is associated with the transaction category (i.e. organizing data into categories (e.g. previous transaction-established categories); and 
in response to determining that the transaction is associated with the transaction category, communicating, by the one or more computers and with the previously selected acquirer to initiate processing of the transaction (i.e. communicating data selectively). 
The limitations communicating information, organizing information, and performing a conventional commercial activity according to selected criterion as drafted, is a process that, under its broadest reasonable interpretation, is a fundamental economic practice and thus grouped as a certain method of organizing human interactions, but for the recitation of generic computer components. That is, other than reciting “by one or more processors... with computer-readable media storing instructions, “one or more respective computing devices” nothing in the claims elements precludes the process from Certain Methods of Organizing Human Activity. For example, but for the “by one or more processor” language, the steps, alone and in combination encompass the fundamental economic practice of minimizing costs in anticipation of a transaction.  Specifically, the step of planning to minimize cost prior to the transaction processing, fails to distinguish the claims from the judicial exception of Certain Methods of Organizing Human Activity.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recites one additional element – using one or more processors with computer-readable media storing instructions -to perform the process. The “processing device”,” respective computing devices”, and the “device associated with a merchant”  is recited at a high-level of generality (i.e., as a generic computing devices performing a generic computer function of communicating/receiving, organizing and relating data), such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-4, 6-11, 13-19 and 25-27 are dependent on independent claims 1, 5, 12 and 22, and include ail the limitations of independent claim. Therefore, these claims recite the same abstract idea with the additional limitations of defining/describing basis for categories (e.g. “attributes” or “second” transaction/category/risk/estimate),  limitations which are either non-functional descriptive material  or drawn to extra-solution activity that does not meaningfully limit the claim in the patentability analysis; and do not in themselves recite technology that performs outside their intended functions of the “one or more processors”.
Accordingly, the 35 USC §101 rejection of Claims 1-19 and 24-27is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2- 9, 12,  14, 15, 16, 18 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US2019/0325403), herein “Srinivasan”; in view of Prasadh et al. (US 2010/0088204), herein “Prasadh”

Referring to Claims 1, 5, 9, 12, 18 and 24, Srinivasan teaches the related methods, system and non-transitory computer readable media respectively directed to the same limitations reciting:
 	communicating, by one or more computers of a payment processing system (e.g. Fig. 1), with the respective computing devices of multiple acquirers (Fig. 1. elms. 130a-130c) to solicit responses from the multiple acquirers for processing future transactions associated with a transaction category, wherein the multiple acquirers receive funds from one or more issuers on behalf of the payment processing system (¶0015: determining an interchange rate and an interchange category based on the primary qualification criteria and the received transaction related information; determining, from a plurality of acquirers and pricing models associated with each acquirer in an electronic storage medium, a pricing model of an acquirer that yields the lowest fees applicable to the merchant based on one or more of, the transaction related information, the primary qualification criteria, and the interchange category; and transmitting the transaction-related information to the acquirer.); 
receiving, by the one or more computers and in response to communicating with the computing devices of the multiple acquirers, the responses from the multiple acquirers, wherein each response of the responses indicates a cost to be charged to the payment processing system by a respective acquirer of the multiple acquirers or processing the one or more future transactions associated with the transaction category (¶0015… determining, from a plurality of acquirers and pricing models associated with each acquirer in an electronic storage medium…; and Fig. 1 and ¶0016 teaching the system of Claim 5 henceforth); 
selecting, by the one or more computers, an [first] acquirer from the multiple acquirers based at least in part on the acquirer providing a response indicating a lowest cost for processing the future transactions associated with the [first] transaction category (¶0015: a pricing model of an acquirer that yields the lowest fees applicable to the merchant based on one or more of, the transaction related information, the primary qualification criteria, and the interchange category; and transmitting the transaction-related information to the acquirer); 
at a time after the acquirer has been selected, receiving, by the one or more computers and from a point-of-sale (POS) device associated with a merchant (Fig. 1, elm. 106), transaction data associated with a  2 of 22S156-0252UStransaction (¶0015:and transmitting the transaction-related information to the acquirer; in view of ¶0028/¶0029: Furthermore, each merchant may have one or more payment terminals (“terminals”) enabling the merchant and/or its consumer to initiate a payment transaction using the consumers' payment vehicles. Each terminal may have a unique terminal identifier, and each terminal identifier may be mapped to the marketplace's merchant identifier and/or other terminal identifiers…. Furthermore, various embodiments may enable the merchant to communicate with the marketplace server (e.g., via the various terminals of the merchant) in a format understood by the marketplace server);
 	determining, by the one or more computers and based at least in part on the transaction data, that the transaction is associated with the transaction category (¶0030: Some embodiments of the present disclosure determine an interchange rate as per the primary qualification criteria of a payment network to determine the interchange category the transaction will fall under. In some embodiments, the interchange category may then be applied to determine an acquirer with a pricing model that yields the least cost, e.g., the lowest cost, markup rate (e.g., one of the appropriate tiered pricing models or the interchange plus pricing model offering the lowest markup rate, from one of many acquirers that the marketplace server may be subscribed to) before routing the transaction to the lowest cost acquirer for further authorization and processing); and
in response to determining that the transaction is associated with the transaction category, communicating, by the one or more computers and with the previously selected [first] acquirer to initiate processing of the [first] transaction (¶0030: … further authorization and processing).
Srinivasan further teaches the limitations in similar claims12 and 24 reciting “receiving transaction data associated with one or more previous transactions, wherein individual transactions of the one or more previous transactions correspond to individual transaction categories of one or more transaction categories”, as for example, in the disclosed embodiment of the database that maintains an exclusive mapped relationship with a given payment network or a merchant category code (MCC) being periodically updated (e.g. ¶0036: In some embodiments, the marketplace server 116 may receive information from the merchant 106 and/or terminals 110A-C, maintain a database 120 of stored information related to payment networks and pricing models of a plurality of acquirers, periodically or continually update its database 120); yet fails to teach transaction categories specifically; not does he teach specifically “wherein the cost to be charged by the respective acquirer is based at least in part on: a quantity of the one or more future transactions; and predicted risk, to the respective acquirer, associated with processing the one or more future transactions”.
However, Prasadh in an earlier model for least cost routing, discloses a future transactions defined with transaction types  (¶0029; ¶0039 and/or ¶0043: Seasonal rules help Banks/merchants to define transaction rates for a specific holiday or festival season. Transaction nature rules are defined for various types of transactions like payment card present, payment card not present, recurring transactions, etc. Product-specific rules are defined to promote a specific product line as part of a marketing campaign or partnership in loyalty management program. Channel rules are created to take care of transactions originating from computers, mobile, IVR.). 
Prasadh also discloses “wherein the cost to be charged by the respective acquirer is based at least in part on: a quantity of the one or more future transactions; and predicted risk, to the respective acquirer, associated with processing the one or more future transactions (¶0029:  In some embodiments, the risk management application 121 is integrated within the provider payment gateway application 105. In some embodiments, the risk management application 121 is effectively another system to analyze the risk profile of the transaction prior to sending it to the acquiring banks. The risk measured in the application by way of a risk score is the determining factor for routing the transaction to the payment card acquiring or payment card issuing banks represented by integrated payment card acquirers 111, 112, 113 and 114. The transaction is sent to the least-cost routing application 122 if the risk score is zero or lower than a threshold defined by the merchant, where in at least one embodiment the threshold is zero. Risk score is a score used to determine whether to authorize or reject a payment transaction. The score is assigned to the transaction based on various checks and validations. In at least some embodiments, risk score is determined based on parameters such as maximum transaction limit per day, number of transactions per day, place of usage, value of transactions, merchant category, number of rejections allowed in a day, etc. For example, if a stolen payment card is used for purchase of goods or services on merchant eCommerce application 104, the Risk management application 107/109 sends a high risk score and rejects the payment transaction. If a payment card issued by Payment card Issuing bank in India is used in a different country, then risk score is medium and the payment card issuing & acquiring bank will determine if this payment transaction can be approved or rejected). 
One of ordinary skill in the art would find it obvious to  execute risk management according to known parameters affecting ultimate costs respectively before processing the transaction so the processing costs are known upfront and are ‘least cost’ given according to prescribed priorities (See Prasadh at ¶0026).

Referring to Claims  2, 6, 7, 15, 16 and 25, Srinivasan, in view of Prasadh, teaches the claims dependencies and Srinivasan further teaches broadly, identifying, by the one or more computers of the payment processing system, the transaction category (i.e. a first transaction category), based at least in part on one or more attributes  associated with at least one previous transaction (e.g. in the disclosed embodiment of the database that maintains an exclusive mapped relationship with a payment network or a merchant category code (MCC) being periodically updated (e.g. Fig. 3A; and  ¶0036: In some embodiments, the marketplace server 116 may receive information from the merchant 106 and/or terminals 110A-C, maintain a database 120 of stored information related to payment networks and pricing models of a plurality of acquirers, periodically or continually update its database 120), further wherein the transaction category defines one or more value sets corresponding respectively to the one or more attributes, and wherein each value set of the one or more value sets comprises a value, multiple values, or a range of values (¶0026: interchange rates).
Srinivasan further teaches the limitations of Claims 6 and 7, with Fig 3A for example wherein a merchant’s transactions are mapped to a payment network (i.e. first transaction category) with the primary qualification criteria teaching the “attribute” and the interchange rate teaching the value in the value set. 
See also the Prasadh disclosure for this limitation (¶0029).
 
Referring to Claims 4, and 27, Srinivasan, in view of Prasadh, teaches the claims dependencies and Srinivasan further teaches identifying, by the one or more computers of the payment processing system, the 3 of 22S156-0252UStransaction category based at least in part on one or more attributes associated with at least one previous transaction, wherein the one or more attributes indicate, for the at least one previous transaction, one or more of: 
an identity of an entity conducting the at least one previous transaction; a category code corresponding to the entity conducting the at least one previous transaction (¶0026: The marketplace server may be an apparatus that acts as a marketplace for merchants, providing each merchant with a merchant identifier and one or more terminal identifiers at the time of sign up. The marketplace server may contain a database that hosts the interchange categories and/or interchange rates as laid out by the payment networks. These interchange categories and/or interchange rates may be determined by the payment networks (e.g., Visa, MasterCard, Discover, American Express, JCB, etc., for credit networks, and/or Star, Plus, Genie, Cirrus, etc., for debit networks) on a periodic basis and may be independent of the acquirer being used in the payment transaction. Each of these interchange categories and/or interchange rates, determined by the payment network, may be based on the payment network's own “primary qualification criteria,” which may be a set of rules by which a given purchase transaction can be determined to fall into a particular interchange category and/or interchange rate for billing purpose. The primary qualification criteria may be based on the payment network being used, and may therefore be independent of the acquirer. In some embodiments, the primary qualification criteria may be based, further, on the card type and Merchant Category Code (MCC) assigned to the merchant by each payment network).  
See also the Prasadh disclosure for this limitation (¶0038 and claim 5).

Referring to Claim 10 Srinivasan, in view of Prasadh, teaches claim 5,  and Srinivasan further teaches wherein each of the first responses from the multiple acquirers represents a bid by a respective acquirer to process the one or more future transactions associated with the first transaction category (Figs. 3A and 3B; and ¶0054-¶0055).  
See also the Prasadh disclosure for this limitation (¶0030).
Referring to Claim 14, Srinivasan in view of Prasadh, teaches Claim 12, yet Srinivasan is silent to wherein the multiple transaction categories correspond to respective risk categories.
 However, Prasadh discloses in his model this correlation ( ¶0029: The score is assigned to the transaction based on various checks and validations. In at least some embodiments, risk score is determined based on parameters such as maximum transaction limit per day, number of transactions per day, place of usage, value of transactions, merchant category, number of rejections allowed in a day, etc.). 
One of ordinary skill in the art would find it obvious to  execute risk management according to known parameters affecting ultimate costs respectively before processing the transaction so the processing costs are known upfront and are ‘least cost’ given according to prescribed priorities (See Prasadh at ¶0026).

Referring to Claim 17, Srinivasan in view of Prasadh,  teaches the method of Claim 15, and Srinivasan is silent to wherein at least one of the one or more attribute values relates to a financial risk.
 	However Prasadh discloses in his model  this feature based on archived transaction record (¶0039: Load analyzer 345 retrieves the archived payment transaction and decision data from the data store 348 and determines the rules that were utilized to arrive at the decision for identifying the least-cost payment card acquirer. Group decision agent 342 identifies and marks the rules that were effective in identifying the least-cost payment card acquirer. The decision data is correlated with the result of the payment transaction response received from the most likely least cost payment card acquirer. The group decision agent classifies the data collections based on predefined categories like success ratio for the payment transactions sent to the least-cost payment card acquirer. The ranking of the rules that were most effective in arriving at a successful least-cost payment card acquiring decision are identified at step 343. The identified decision is analyzed and updated within the data store at step 346. The updated rules to be utilized for future decision making to identify the least-cost payment card acquirers are updated within the data store 348 forming the adaptive component of the analyzer. The methods specified in the present disclosure as detailed above ensure that the least-cost decisions are refined when suitable.
One of ordinary skill in the art would find it obvious to make the acquirer selection process dynamic as a function of each transaction to ensure the least cost decisions are refined when suitable (Prasadh: Ibid).

Claims 3, 8 11, 13, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Prasadh, and further in view of Gilder et al. (US 2013/0138563), herein “Gilder”

Referring to Claims 3, 8 and 26, Srinivasan in view of Prasadh, teaches the claims dependencies, and while Srinivasan teaches attributes embracing tiered pricing models according to interchange rates, he is silent to “wherein at least one of the one or more attributes relates to a chargeback risk”.
Gilder, in his model for merchant services, through a payment network platform (Fig. 3), discloses this limitation, and the rationale for chargeback risk consideration  (¶0027: The total fee amount or "discount amount" (i.e. the sum of interchange, per item transaction fees, network or processing fees, monthly fees and the like) is then allocated between the various parties including the issuing bank 14 (for extension of credit, billing services, support and the like), the acquiring bank 13 (for settlement of the transaction including facilitating the payment rules including processing charge-backs and other post-purchase transaction conditions), the electronic network acquiring processor 32 (for various network connectivity, security as well as processing work), any merchant sales or service providers such as ISOs 31 and finally to themselves (the network operator 15) for their marketing, branding, operating and sales efforts that they provide on behalf of the brand and or entire payment system..; and ¶0042/¶0045).
One of ordinary skill in the art would find it obvious to incorporate chargeback risks assessment into the acquirer response, to appeal to the merchant that is incentivized to minimize transaction risk and improve profits in acquirer selection (Gilder:¶0005).

Referring to Claims 11 and 19, Srinivasan in view of Prasadh, teaches Claims 5 and 12, and Srinivasan further teaches communicating with multiple acquires to obtain rates on different categories of transactions (Figs3A/3B), yet fails to teach the features of a dynamic acquirer selection process; that is “selecting a second acquirer from the multiple acquirers based at least in part on the second responses; receiving, at a time after the second acquirer has been selected, additional transaction data associated with a second  transaction; determining, based at least in part on the additional transaction data associated with  the second  transaction, that the second  transaction is associated with the second transaction category; and initiating processing of the transaction using the second acquirer instead of the first acquirer” (¶0025 and/or Fig. 5, steps 55/56; ¶0057-¶0059:  Additionally, other business model, payment forms or functions and or technical conversions or processes may be applied as needed to make the transaction request work along the specified processing or settlement route. Finally, the PPMA provider may track the actual results, responses and or costs beyond the PPMA provider's system and these subsequent network transaction processing outcomes may be monitored or evaluated versus the pre-paid rules or committed to services or levels in order to create new or modify existing PPMA contract conditions, limits or terms to ensure the future profitability or suitability of service for new or existing clients).
One of ordinary skill in the art would find it obvious to apply customized rules ad hoc, that is, per transaction because this adds an added level of security and cost minimization at every retail opportunity. 

Referring to Claim 13, Srinivasan in view of Prasadh, teaches 12, and while Srinivasan is silent to teaching wherein each response is for a specified quantity of transaction of a particular transaction category, Prasadh discloses response according to a transaction limit (¶0029), yet neither teach wherein each response is for a specified quantity of transaction of a particular transaction category.
However Gilder discloses in his model this limitation (e.g.¶0020 and ¶0021: Table; and ¶0067:  Key components which may be utilized by this invention include the following: a well defined set of merchant pricing plans (establish based on true or current processing costs, competition, industry risk, gross and net sales volume levels, transaction size, contract terms, type of product or service, age or type of business--new or existing business, and the like), a direct billing method for pre-payment of fees (e.g. a way to directly draft or charge the merchant's business checking account for fees at the start of the contract), a processing method to inspect, measure, monitor and manage transaction activity to prevent a merchant from exceeding prepaid volume, time or dollar limits or other contract terms or measurements, along with computer and network connectivity to the merchant's sales processing systems to receive transaction details and connectivity to the specified or recommended payment or transaction processing network for further authorization and transaction processing,).
One of ordinary skill in the art would find it obvious to make the acquirer selection process dynamic as a function of each transaction because it a merchant to take a avoid the negotiation complexity  (See Gilder ¶0037-¶0039).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687